FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      July 26, 2018
                                     PUBLISH
                                                                 Elisabeth A. Shumaker
                   UNITED STATES COURT OF APPEALS                    Clerk of Court

                                TENTH CIRCUIT



 CHRYSTAL D. HAVENS, personal
 representative of the estate of Darrell
 L. Havens,

        Plaintiff-Appellant,

 v.                                                     No. 16-1436

 COLORADO DEPARTMENT OF
 CORRECTIONS; STATE OF
 COLORADO; RICK RAEMISCH;
 TOM CLEMENTS; ARISTEDES
 ZAVARES; DAVID JOHNSON;
 ROSA FRAYER; DENVER
 RECEPTION & DIAGNOSTIC
 CENTER,

        Defendants-Appellees.


                  Appeal from the United States District Court
                          for the District of Colorado
                    (D.C. No. 1:14-CV-03024-MSK-MEH)


Edward J. LaBarre, Sausalito, California, for Plaintiff-Appellant.

Robert C. Huss, Assistant Attorney General, Office of the Attorney General,
Denver, Colorado, for Defendants-Appellees.


Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
HOLMES, Circuit Judge.



       Darrell Havens, a former Colorado state prisoner, appealed from the district

court’s grant of summary judgment against his claims of discrimination on the

basis of his disability. Mr. Havens claimed that certain decisions and policies of

the Colorado Department of Corrections (“CDOC”) caused him to be excluded

from access to the facilities and services available to able-bodied inmates of the

Colorado prison system, in violation of Title II of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12132, and § 504 of the Rehabilitation Act, 29 U.S.C.

§ 794(a). Following Mr. Havens’s death on April 23, 2017, we granted a motion

to substitute Chrystal Havens, Mr. Havens’s sister and personal representative of

his estate, as plaintiff-appellant. 1

       Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we now affirm the

district court’s judgment. We first conclude that Mr. Havens’s Title II claim is

barred by Eleventh Amendment sovereign immunity. Mr. Havens forfeited an

argument before the district court that Title II validly abrogates CDOC’s asserted



       1
              Mr. Havens passed away after he had filed his opening brief and
CDOC had filed its response brief. Though we permitted Chrystal Havens to be
substituted in this appeal as the plaintiff-appellant following Mr. Havens’s death,
the parties’ briefing (including Mr. Havens’s reply brief) refers to Mr. Havens as
the challenger and proponent of arguments for reversal on appeal. For clarity’s
sake and ease of reference, we also attribute arguments of the plaintiff-appellant
to Mr. Havens.

                                         2
Eleventh Amendment sovereign immunity and has effectively waived such an

argument on appeal by not contending that the court’s Eleventh Amendment order

constitutes plain error. Accordingly, Mr. Havens has not overcome CDOC’s

assertion of sovereign immunity, and we accordingly do not reach the merits of

his Title II claim. We also conclude that Mr. Havens has failed to make the

requisite showing of intentional discrimination under § 504 of the Rehabilitation

Act; therefore, this claim fails on the merits. Accordingly, in light of the

foregoing, we uphold the district court’s judgment in full.

                                          I2

      Mr. Havens was an “incomplete quadriplegic” in the custody of CDOC

from 2008 until 2015. 3 Aplt.’s Opening Br. at 4. Early in his incarceration, Mr.

Havens was placed at Fort Lyons Correctional Facility (“Fort Lyons”) in Bent

County, Colorado. Fort Lyons was a CDOC facility able to provide skilled

nursing care for offenders like Mr. Havens with significant medical needs.


      2
             Unless expressly noted, the facts recounted in Part I are essentially
undisputed. “[W]e must view the evidence in the light most favorable to” Mr.
Havens, as the nonmovant. Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1537
(10th Cir. 1995); accord Bird v. W. Valley City, 832 F.3d 1188, 1199 (10th Cir.
2016).
      3
             CDOC’s Chief Medical Officer used slightly different terminology,
referring to Mr. Havens as “a near-total quadriplegic.” Aplt.’s App. at 111
(Def.’s Ex. H, Aff. of Susan Tiona, M.D., dated Jan. 7, 2016). The parties’
briefing does not suggest that this difference in terminology is material; indeed,
CDOC’s brief also refers to Mr. Havens as an “incomplete quadriplegic.”
Aplee.’s Resp. Br. at 5.

                                          3
      Mr. Havens had access to an exercise yard, day room, and dining hall at

Fort Lyons, where he could socialize with the general population of able-bodied

inmates. He also had access to a law library and a recreational library for several

hours each day. Mr. Havens attended a number of educational programs and was

able to obtain a General Educational Development degree (“GED”). Fort Lyons

also offered “jobs that [Mr. Havens] could apply for and do.” Aplt.’s App. at 183

(Aff. of Darrell Havens, dated Feb. 10, 2016). Mr. Havens had access to “the

same benefits as the able-bodied inmates” at Fort Lyons. Aplt.’s Opening Br. at

8.

      Fort Lyons closed in 2011, and Mr. Havens was transferred to the Special

Medical Needs Unit (“SMNU”) at the Denver Reception and Diagnostic Center

(“DRDC”). CDOC also considered placing prisoners with special medical needs

at La Vista Correctional Facility, which is able to accommodate inmates in

wheelchairs.

      CDOC placed Mr. Havens at DRDC, however, because it was the only

facility able to provide the full-time medical care that Mr. Havens required. Mr.

Havens required twenty-four-hour-per-day assistance because he had an

“indwelling foley catheter,” “was at risk for skin breakdown due to immobility,”

and “required total assistance for dressing and toileting.” Aplt.’s App. at 111–12

(Def.’s Ex. H, Aff. of Susan Tiona, M.D., dated Jan. 7, 2016). The decision to

place Mr. Havens at DRDC was reached by a multidisciplinary team that included

                                          4
wardens, clinical staff, and management staff.

      DRDC is primarily a facility “designed for the temporary housing of felons

coming into the CDOC system for diagnosis, evaluation[,] and classification

before being sent to serve their sentences in other correctional facilities.” Aplt.’s

Opening Br. at 9–10. As a generally temporary facility, DRDC lacked some of

the “programs and facilities that were available to inmates in long[-]term

correctional facilities.” Id. at 10.

      DRDC has neither a law library nor a recreational library. However,

inmates could access the library at the nearby Denver Women’s Correctional

Facility for part of Mr. Havens’s incarceration, and could access legal resources

online and other materials by request thereafter.

      Mr. Havens was restricted from accessing some of the facilities available to

the able-bodied inmates at DRDC on account of his disability. SMNU inmates,

like Mr. Havens, were able to access the facilities used by the general population

only when staff members were available to accompany them through security

barriers, called “sliders,” that set the SMNU apart from the rest of the prison.

Aplt.’s App. at 185–86, 483 (Def.’s Reply Supp. of Summ. J. Mot., dated Mar. 21,

2016). Consequently, SMNU inmates were mostly limited to the use of a separate

day room that contained only a “cabinet with some games in it” and a television.

Id. at 352 (Dep. of Christopher Gray, dated Sept. 24, 2015). Inmates in the

SMNU received their meals in their cells, rather than in the dining hall. The

                                          5
meals often arrived cold but there was a “microwave to reheat the food” available

in the SMNU. Id. at 187. These restrictions limited Mr. Havens’s ability to

socialize with inmates apart from “about a dozen other inmates [in the SMNU]

who [had] severe disabilities.” Aplt.’s Opening Br. at 27–28.

      The parties dispute the range of programs and services available to Mr.

Havens and the other SMNU inmates. Mr. Havens claimed he did not have access

to the same number and variety of educational programs at DRDC that he would

have had at other prisons intended for larger and more permanent populations.

Notices and sign-up sheets for the available educational programs at DRDC were

posted later in the SMNU than in other parts of the prison. Mr. Havens contends

that, as a consequence of this late posting, his access to such programs was

restricted; indeed, he contends that, due to the late posting, often the programs

were fully subscribed before he could sign up for them. However, Mr. Havens

was able to complete a number of educational and treatment programs while

incarcerated at DRDC, including cognitive behavioral therapy programs, lead

abatement and prevention classes, parenting classes, Alzheimer’s disease and lift

training classes, and an addiction treatment program.

                                         II

      In November 2014, Mr. Havens filed a pro se complaint seeking injunctive

relief and damages against CDOC, the State of Colorado, DRDC, and a number of

individual defendants. Mr. Havens alleged violations of his federal statutory

                                         6
rights, including claims under Title VI of the Civil Rights Act, 42 U.S.C. § 2000d

et seq., Title II of the ADA, and § 504 of the Rehabilitation Act, and also alleged

violations (through the vehicle of 42 U.S.C. § 1983) of his constitutional rights

under the Fourth, Eighth, and Fourteenth Amendments. The court directed Mr.

Havens to file an amended complaint clarifying “how all named parties violated

his constitutional rights,” Aplt.’s App. at 22 (Order Directing Pl. to File Am.

Compl., filed Nov. 11, 2014), and he did so the following month.

      Thereafter, pursuant to 28 U.S.C. § 1915(e)(B)(i), the district court sua

sponte dismissed most of Mr. Havens’s claims against virtually all of the

defendants as legally frivolous. Notably, after the court’s dismissals, the only

claims remaining were Mr. Havens’s claims against CDOC under Title II and

§ 504 of the Rehabilitation Act. CDOC then filed an answer, asserting the

defense of Eleventh Amendment sovereign immunity against Mr. Havens’s Title

II damages claim.

      Mr. Havens was granted medical parole on July 1, 2015, and obtained

counsel the following month. His counsel did not seek leave to further amend the

operative (amended) complaint, nor did counsel move the court to reconsider its

dismissal rulings regarding Mr. Havens’s constitutional claims.

      CDOC filed a motion for summary judgment in January 2016, arguing that

Mr. Havens’s Title II claim was barred by Eleventh Amendment immunity; that

Mr. Havens’s claims for injunctive relief were mooted by his release on parole;

                                          7
and that Mr. Havens could not recover damages under Title II and § 504 of the

Rehabilitation Act because he could not show discriminatory intent.

      In response, Mr. Havens argued that CDOC waived its Eleventh

Amendment immunity with respect to his Title II claims by accepting federal

funds; and that CDOC’s discriminatory conduct was intentional or deliberately

indifferent, and it was thus “liable . . . for compensatory damages.” Aplt.’s App.

at 133 & n.8 (Pl.’s Resp. Def.’s Mot. for Summ. J., dated Feb. 19, 2016).

Significantly, Mr. Havens did not argue that Title II validly abrogated CDOC’s

Eleventh Amendment sovereign immunity as to his claim. CDOC replied,

reiterating its invocation of immunity, but making clear that it asserted immunity

only as to Mr. Havens’s Title II damages claim, and not against his Rehabilitation

Act claim. 4

      The district court granted summary judgment for CDOC, finding, first, that

Mr. Havens’s Title II claim was barred by Eleventh Amendment immunity. The

court was puzzled by the parties’ failure to cite to the Supreme Court’s decision

in United States v. Georgia, 546 U.S. 151 (2006), in which the Court held that

Title II validly abrogates sovereign immunity with respect to certain conduct that

is also violative of constitutional rights. In this regard, the court noted Georgia’s


      4
              Acceptance of federal funds by a state institution waives that
institution’s Eleventh Amendment immunity with respect to Rehabilitation Act
claims. Arbogast v. Kan. Dep’t of Labor, 789 F.3d 1174, 1182–83 (10th Cir.
2015). The parties do not dispute that CDOC has accepted federal funds.

                                          8
“clear relevance to the Eleventh Amendment inquiry and [its] factual similarity to

this case.” Aplt.’s App. at 526 n.3 (Op. & Order, dated Sept. 29, 2016). Though

acknowledging that it had previously dismissed Mr. Havens’s constitutional

claims, the court stated that “the necessary implication of Georgia is that at least

some Title II ADA claims that do not necessarily implicate constitutional

guarantees can nevertheless fall within the category of claims for which Congress

validly abrogated states’ Eleventh Amendment immunity.” Id. at 526–27.

      The court noted that the “question of whether Congress abrogated states’

sovereign immunity in a given situation is a highly-detailed inquiry, requiring

extensive review of statutory language and legislative history.” 5 Id. at 527. And,


      5
              In Georgia, the Supreme Court established a three-part test for
determining whether Title II validly abrogated states’ immunity with respect to
specific claims in individual cases. 546 U.S. at 159. The court must determine,
“on a claim-by-claim basis, (1) which aspects of the State’s alleged conduct
violated Title II.” Id. The court next considers “(2) to what extent such
misconduct also violated the Fourteenth Amendment.” Id. To the extent that the
alleged conduct “actually violates the Fourteenth Amendment,” including rights
incorporated against the states through the Fourteenth Amendment, “Title II
validly abrogates state sovereign immunity.” Id. Finally, “(3) insofar as []
misconduct violated Title II but did not violate the Fourteenth Amendment, [the
court considers] whether Congress’s purported abrogation of sovereign immunity
as to that class of conduct is nevertheless valid” as a congruent and proportional
exercise of its authority under § 5 of the Fourteenth Amendment. Id. In Georgia,
the Supreme Court remanded the prisoner’s claims with instructions that he be
allowed to amend his complaint to clarify which claims were based on alleged
conduct that did “not independently violate the Fourteenth Amendment.” Id.
Thus, the resolution of the question of whether Title II validly abrogates state
sovereign immunity under the Court’s Georgia rubric could require a court to not
only scrutinize the plaintiff’s factual claims, but also legislative findings
                                                                          (continued...)

                                           9
given that “[t]he parties ha[d] not offered to lead [the district court] through such

a detailed analysis,” the court declined to do so. Id. The court reasoned that the

party with the burden of proof on the abrogation issue must bear the consequences

of the parties’ failure “to adequately develop” it, and the court ruled that Mr.

Havens was that party. Id. Accordingly, the court granted summary judgment in

CDOC’s favor regarding Mr. Havens’s Title II claim based on CDOC’s assertion

of Eleventh Amendment sovereign immunity. The district court next found that

Mr. Havens failed to make the requisite showing of discrimination to support his

§ 504 Rehabilitation Act claim.

      Having disposed of Mr. Havens’s claims, the court entered final judgment

for CDOC. This appeal followed.

                                          III

       Before the parties’ briefing was completed and oral arguments were

commenced, we learned informally through a media report—and not from the

parties’ counsel—that Mr. Havens had died. 6 More specifically, he died on April


      5
        (...continued)
regarding relevant history of disability discrimination involving deprivation of the
rights in question. See id.; Guttman v. Khalsa, 669 F.3d 1101, 1117 (10th Cir.
2012) (“[W]e approach . . . the abrogation inquiry with respect to the specific
right and class of violations at issue.”).
      6
             We regrettably have had occasion to offer the following
admonishment in an earlier case: “The parties’ failure to inform the court of this
significant development is inexplicable and inexcusable. It is the parties, not the
                                                                       (continued...)

                                          10
23, 2017. We deemed it necessary and appropriate to assess whether it was

proper to go forward and resolve the merits of this appeal under such

circumstances. Though we ultimately have determined that we can indeed reach

the merits, we delineate the path we traveled to reach this conclusion, given that

we found a paucity of legal authority to guide our way. We recognize that the

particular circumstances of each case will be important. We set forth our course

of action as merely one path—within a conceivable range of reasonable ones—for

addressing the circumstances here.

                                          A

      After receiving informal notice of Mr. Havens’s death, the court issued an

order directing the parties to show cause why the appeal should not be dismissed,

noting that neither party had filed a suggestion of death nor moved the court

under Federal Rule of Appellate Procedure 43(a)(1) to substitute a personal

representative for Mr. Havens’s estate. See F ED . R. A PP . P. 43(a)(1) (“If a party

dies after a notice of appeal has been filed or while a proceeding is pending in the

court of appeals, the decedent’s personal representative may be substituted as a

party on motion filed with the circuit clerk by the representative or by any


      6
        (...continued)
court, who are positioned to remain abreast of external factors that may impact
their case . . . .” Jordan v. Sosa, 654 F.3d 1012, 1020 n.11 (10th Cir. 2011).
Suffice it to say, this admonishment fits the circumstances of this case to a tee;
counsel should have informed us of Mr. Havens’s death before we learned of this
fact elsewhere.

                                          11
party.”). We specifically directed the parties to address whether Mr. Havens’s

claims survived his death even if there was a proper substitution of a personal

representative under Rule 43(a)(1), and whether, in light of Mr. Havens’s death,

his counsel had the authority to pursue Mr. Havens’s claims.

      Before the time to respond to the show-cause order had expired, Mr.

Havens’s counsel filed a motion for substitution of Chrystal Havens as plaintiff-

appellant, stating that Ms. Havens had the permission of her parents to maintain

her deceased brother’s claim, and attaching a document entitled “Collection of

Personal Property by Affidavit Pursuant to § 15-12-1201, C.R.S.” (“Affidavit”).

Mr. Havens’s counsel claimed that this affidavit conferred upon Ms. Havens “the

right to proceed to attempt to obtain monetary compensation” under Colorado

Revised Statute § 15-12-1201. No. 16-1436, Doc. 10497513, at 1–2 (Mot.

Substitution of Chrystal Havens as Pl. Aplt., dated Sept. 13, 2017).

      Shortly thereafter, the parties responded to the court’s order to show cause.

Mr. Havens’s counsel asserted that Mr. Havens’s claims “should survive his

death” and that Chrystal Havens had expressed her “desire to be substituted for

her brother . . . as the Plaintiff” and had asked counsel to “represent her in the

continued prosecution of the case.” No. 16-1436, Doc. 10498397, at 1, 7–8

(Aplt.’s Resp. Order to Show Cause Why Appeal Should Not Be Dismissed, dated

Sept. 15, 2017). For its part, CDOC did not dispute that Mr. Havens’s claims

survived his death but contended that “the action will not survive in the absence

                                          12
of a personal representative.” Id., Doc. 10498398, at 9 (Def.’s-Aplee.’s Resp.

Ct.’s Order to Show Cause, dated Sept. 15, 2017). In this regard, CDOC noted

that “[u]nder Colorado state law applying the Colorado survivor statute, a claim

must be dismissed for lack of jurisdiction in the absence of a personal

representative . . . .” Id. With this proposition in mind, CDOC reasoned here

that, “[i]n the absence of a personal representative, the appeal will be dismissed

for lack of jurisdiction.” Id. at 10. CDOC’s contention that we would lack

jurisdiction due to such an absence appeared to be based on the idea that there

would be no plaintiff in the action “with standing to sue.” Id. at 13; see id.

(noting that Chrystal Havens has not demonstrated that she has “standing to bring

a claim on behalf of the Plaintiff or his estate”).

      The court issued a second order, directing Mr. Havens’s counsel to

specifically respond to CDOC’s argument that this court lacked subject-matter

jurisdiction over the appeal due to the absence of a personal representative for

Mr. Havens’s estate. The court posed three specific questions to Mr. Havens’s

counsel:

             1) whether [CDOC] is correct that we currently have no
             jurisdiction over this action because there is no personal
             representative here;

             2) if so, is the appointment of a personal representative under
             Colorado law permissible at this time; and

             3)[] if so, under what time frame could an appointment be made?


                                           13
Id., Doc. 10498430 (Order, dated Sept. 18, 2017). Mr. Havens’s counsel

responded, arguing that the court maintained jurisdiction; that Colorado Revised

Statute § 15-12-108 permitted appointment of a personal representative within

three years of the death of the decedent; and that substitution would be

permissible under Rule 43(a)(1). Mr. Havens’s counsel again argued that Ms.

Havens’s Affidavit empowered her to serve in the capacity of a personal

representative for the purpose of maintaining this appeal.

                                          B

      Thereafter, the court heard oral arguments on both the merits of the appeal

and the issues arising from Mr. Havens’s death. Mr. Havens’s counsel

represented to the court that Chrystal Havens could be formally appointed as

personal representative of Mr. Havens’s estate under Colorado law. This would

obviate the need for the court to definitively opine regarding the effect—if

any—of Ms. Havens’s Affidavit in this proceeding. Both parties represented to

the court that the appointment of Ms. Havens as personal representative would not

cause undue hardship to CDOC. Thereafter, in an exercise of discretion, we

elected to abate the appeal to allow for the formal appointment of a personal

representative under Colorado law for Mr. Havens’s estate, and to allow for the

filing of a motion to substitute that personal representative as plaintiff-appellant

pursuant to Rule 43(a)(1).

      A little less than two months later, Chrystal Havens filed a renewed motion

                                         14
for substitution under Rule 43(a)(1), attaching letters of administration

demonstrating that she had been appointed as the personal representative of her

brother’s estate. We granted her motion. Consequently, the sole predicate for

CDOC’s challenge to our subject-matter jurisdiction—that is, the absence of a

personal representative—evaporated. Therefore, even if CDOC was correct that

the absence of a personal representative implicated our subject-matter

jurisdiction, this potential jurisdictional malady has been cured. Furthermore, we

discern no other ground to question sua sponte the propriety of our subject-matter

jurisdiction. See, e.g., Citizens Concerned for Separation of Church & State v.

City & Cty. of Denver, 628 F.2d 1289, 1301 (10th Cir. 1980) (“A federal court

must in every case, and at every stage of the proceeding, satisfy itself as to its

own jurisdiction, and the court is not bound by the acts or pleadings of the

parties. . . . This obligation and duty to be watchful of the question of

jurisdiction extends full measure to the federal appellate court which must satisfy

itself of its own jurisdiction and that of the district court.” (citations omitted)).

Accordingly, we proceed to the merits.

                                           IV

                                           A

      “We review the district court’s grant of summary judgment . . . de novo,

applying the same legal standard as the district court.” Shero v. City of Grove,

510 F.3d 1196, 1200 (10th Cir. 2007); accord Barber ex rel. Barber v. Colo.

                                           15
Dep’t of Revenue, 562 F.3d 1222, 1227 (10th Cir. 2009). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” F ED . R. C IV . P. 56(a); accord

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In considering a

motion for summary judgment, we “examine the record and all reasonable

inferences that might be drawn from it in the light most favorable to the

non-moving party.” Barber, 562 F.3d at 1228 (quoting T-Mobile Cent., LLC v.

Unified Gov’t of Wyandotte Cty., 546 F.3d 1299, 1306 (10th Cir. 2008)).

      Mr. Havens argues on appeal that Title II of the ADA validly abrogates

sovereign immunity with respect to his claim in light of the Supreme Court’s

decision in Geogia. Mr. Havens further argues that the district court erred in

deciding that Mr. Havens failed to make the requisite showing of discrimination

under § 504 of the Rehabilitation Act.

      We conclude that Mr. Havens has forfeited the argument that Title II

validly abrogates sovereign immunity as to his claim by failing to raise this

argument before the district court, and he has effectively waived the argument on

appeal by not arguing under the rubric of plain error. We further hold that the

district court did not err in ruling against Mr. Havens with respect to his § 504

claim. Consequently, we uphold the district court’s judgment in full.

                                          B

      The district court granted summary judgment in favor of CDOC on Mr.

                                          16
Havens’s Title II ADA claim, finding that sovereign immunity barred money

damages, and that Mr. Havens’s claim for injunctive relief was mooted by his

release from prison. Mr. Havens attacks this judgment on appeal solely on the

ground that, because Title II validly abrogates sovereign immunity as to his claim

under the Supreme Court’s decision in Georgia, he may pursue that claim for

damages against CDOC. However, Mr. Havens has not preserved this argument

for review, and we decline to reach its merits.

      More specifically, while Mr. Havens argued that CDOC affirmatively

waived immunity by accepting federal funds, it is beyond peradventure that Mr.

Havens failed to raise an argument for abrogation under the Georgia framework

before the district court. We ordinarily deem arguments that litigants fail to

present before the district court but then subsequently urge on appeal to be

forfeited. See, e.g., Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir.

2011) (noting that “if the theory simply wasn’t raised before the district court, we

usually hold it forfeited”); United States v. Jarvis, 499 F.3d 1196, 1201 (10th Cir.

2007) (noting that “a litigant’s failure to raise an argument before the district

court generally results in forfeiture on appeal”); Ian S. Speir & Nima H. Mohebbi,

Preservation Rules in the Federal Court of Appeals, 16 J. A PP . P RAC . & P ROCESS

281, 284 (2015) (“[Forfeiture] happens not by a deliberate act, but by neglecting

to present an argument to the district court.”). Typically, such arguments “may

form a basis for reversal only if the appellant can satisfy the elements of the plain

                                         17
error standard of review.” Richison, 634 F.3d at 1130; see FDIC v. Kans.

Bankers Sur. Co., 840 F.3d 1167, 1171 (10th Cir. 2016) (“Generally, a forfeited

argument will serve as the basis for reversal in a civil matter only if the district

court’s judgment was plainly erroneous.”); see also Ave. Capital Mgmt. II, L.P.

v. Schaden, 843 F.3d 876, 885 (10th Cir. 2016) (“We may consider forfeited

arguments under the plain-error standard.”).

      Consequently, a litigant’s “failure to argue for plain error [review] and its

application on appeal—surely marks the end of the road for an argument for

reversal not first presented to the district court”—viz., ordinarily, we will not

review the argument at all. Richison, 634 F.3d at 1131; accord Bishop v. Smith,

760 F.3d 1070, 1095 (10th Cir. 2014); see Fish v. Kobach, 840 F.3d 710, 729–30

(10th Cir. 2016) (noting that litigant failed to “make an argument for plain error

review on appeal” and, as a consequence, his “argument has come to the end of

the road and is effectively waived”); Speir & Mohebbi, supra, at 301 (noting that

“[t]he court will not, on its own, craft a plain-error argument for the appellant”).

This is the cold reality facing Mr. Havens: he has not argued for plain-error

review on appeal, and, therefore, we may decline any review of his abrogation

argument.

      To be sure, Mr. Havens’s argument relates to Eleventh Amendment

sovereign immunity and, therefore, implicates our jurisdiction. See, e.g.,

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 119–20 (1984) (noting

                                           18
that the Eleventh Amendment “deprives a federal court of power to decide certain

claims against States that otherwise would be within the scope of Art. III’s grant

of jurisdiction”); see also U.S. ex rel. Burlbaw v. Orenduff, 548 F.3d 931, 941

(10th Cir. 2008) (noting that the “Eleventh Amendment immunity doctrine”

“contain[s] traits more akin to subject-matter jurisdiction”); Sutton v. Utah State

Sch. for the Deaf & Blind, 173 F.3d 1226, 1231 (10th Cir. 1999) (noting that “the

Eleventh Amendment defense has jurisdictional attributes”). And, federal courts

unquestionably “have an independent obligation to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any

party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); accord 1mage

Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006);

Devon Energy Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195,

1208 n.10 (10th Cir. 2012).

      However, as the district court recognized, the onus is on Mr. Havens to

demonstrate that CDOC’s assertion of Eleventh Amendment sovereign immunity

does not bar his Title II claim. See Sydnes v. United States, 523 F.3d 1179, 1183

(10th Cir. 2008) (cautioning that we must “bear[] in mind that the party asserting

jurisdiction bears the burden of proving that sovereign immunity has been

waived”); accord Muscogee (Creek) Nation v. Okla. Tax Comm’n, 611 F.3d 1222,

1227–28 (10th Cir. 2010); see also Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 104 (1998) (noting that “the party invoking federal jurisdiction bears the

                                         19
burden of establishing its existence”); Devon, 693 F.3d at 1201 (“We ‘presume[ ]

that a cause lies outside this limited [federal-court] jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.’” (first

alteration in original) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994))). Consistent with this burden allocation, we have made the

following observation in the sovereign-immunity context: “Although sovereign

immunity and hence subject matter jurisdiction are at issue in this case, our

responsibility to ensure even sua sponte that we have subject matter jurisdiction

before considering a case differs from our discretion to eschew untimely raised

legal theories which may support that jurisdiction.” Daigle v. Shell Oil Co., 972

F.2d 1527, 1539 (10th Cir. 1992) (emphasis added); see also McKenzie v. U.S.

Citizenship & Immigration Servs., Dist. Dir., 761 F.3d 1149, 1155 (10th Cir.

2014) (“To be sure, arguments that the court lacks jurisdiction can be raised at

any time. But that is because a court without jurisdiction has no authority to

decide an issue on the merits. In contrast, when a party presents an unpreserved

argument against dismissal for lack of jurisdiction, we do not exceed our power

by declining to consider the argument.”); Hill v. Kan. Gas Serv. Co., 323 F.3d

858, 866 n.7 (10th Cir. 2003) (“Plaintiffs do not here argue that jurisdiction is

absent, but rather that jurisdiction exists. Obviously, the concern which justifies

the rule exempting such challenges from analysis under the waiver doctrine—that

a federal court not decide cases over which it has no jurisdiction under Article III

                                          20
of the Constitution—is lacking where a waiver would not increase the risk of a

court proceeding without jurisdiction. We believe that application of the waiver

doctrine is therefore appropriate.”).

       Therefore, we may deem forfeited Mr. Havens’s late-blooming argument

under Georgia—viz., his argument that CDOC’s sovereign immunity as to his

Title II claim is abrogated—even though his argument implicates our subject-

matter jurisdiction. See, e.g., Somerlott v. Cherokee Nation Distribs., Inc., 686

F.3d 1144, 1151–52 (10th Cir. 2012) (finding lack of preservation of argument

challenging tribal sovereign immunity); Iowa Tribe of Kan. & Neb. v. Salazar,

607 F.3d 1225, 1231 (10th Cir. 2010) (declining to address forfeited argument

against federal government sovereign immunity). And, because Mr. Havens has

not argued for plain-error review, we may further treat his abrogation argument

under Georgia’s framework as “effectively waived” and, thus, decline to review it

at all. Fish, 840 F.3d at 730; see Richison, 634 F.3d at 1131. Consequently, we

uphold the district court’s judgment against Mr. Havens’s Title II claim on

Eleventh Amendment sovereign-immunity grounds and do not reach the merits of

his Title II claim.

                                         C

       Turning to the merits of Mr. Havens’s claim under § 504 of the

Rehabilitation Act, we affirm the district court’s grant of summary judgment for

CDOC, though on somewhat different grounds.

                                         21
      In addressing his § 504 claim, the district court first rejected Mr. Havens’s

allegation of discrimination based upon his individual placement in the SMNU at

DRDC, rather than in a prison facility with a greater “breadth of programs and

amenities.” Aplt.’s App. at 529. The district court found that Mr. Havens had

failed to demonstrate a genuine dispute of material fact “as to whether [his]

medical needs compelled his placement in the SMNU at DRDC.” Id. at 531.

Second, responding to its “impression that, to some extent, Mr. Havens wishes to

challenge CDOC’s decision to place the SMNU within DRDC after the closure of

Fort Lyons,” rather than within a facility with “the amenities and programs

typically found at prisons where inmates are housed” on a non-temporary basis,

the court noted that it was:

             disincline[d] to take up this strand of argument for numerous
             reasons, most significantly because the decision of where to
             locate a given prison unit [] is a textbook example of the type of
             prison administration decision that Turner [7] emphasizes must be


      7
              In Turner v. Safley, 482 U.S. 78, 81 (1987), the Supreme Court
reviewed regulations promulgated by the Missouri Division of Corrections
governing inmate marriages and inmate-to-inmate correspondence. Recognizing
that “courts are ill equipped to deal with the increasingly urgent problems of
prison administration and reform,” the Court held that, “when a prison regulation
impinges on inmates’ constitutional rights, the regulation is valid if it is
reasonably related to legitimate penological interests.” Id. at 84, 89 (quoting
Procunier v. Martinez, 416 U.S. 396, 405 (1974), overruled on other grounds by
Thornburgh v. Abbott, 490 U.S. 401 (1989)). The Court noted prudential,
institutional, and federalism concerns implicated by judicial review of prison
regulations:

                                                                       (continued...)

                                         22
               left to the expertise of CDOC, not usurped by the Court.

Id. at 532 n.6. The court further observed, however, that “Mr. Havens’ casual

suggestions that DRDC was the wrong place to establish the SMNU is far from

the type of expert evidence that would be necessary to warrant the Court

embarking on such an intrusive examination of CDOC’s decisionmaking in this

regard.” Id. Third, and lastly, the court found that Mr. Havens’s access to the

programs and services at DRDC was “still meaningful,” even though “many” of

those “activities were constrained, to one degree or another, by restrictions


      7
          (...continued)
                “[T]he problems of prisons in America are complex and
                intractable, and, more to the point, they are not readily
                susceptible of resolution by decree.” Running a prison is an
                inordinately difficult undertaking that requires expertise,
                planning, and the commitment of resources, all of which are
                peculiarly within the province of the legislative and executive
                branches of government. Prison administration is, moreover, a
                task that has been committed to the responsibility of those
                branches, and separation of powers concerns counsel a policy of
                judicial restraint. Where a state penal system is involved, federal
                courts have, as we indicated in [Procunier v. Martinez],
                additional reason to accord deference to the appropriate prison
                authorities.

Id. at 84–85 (citation omitted) (quoting Procunier v. Martinez, 416 U.S. at
404–05). Further, “[w]here ‘other avenues’ remain available for the exercise of
the asserted right, courts should be particularly conscious of the ‘measure of
judicial deference owed to corrections officials.’” Id. at 90 (citations omitted)
(first quoting Jones v. N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 131
(1977), then quoting Pell v. Procunier, 417 U.S. 817, 827 (1974)). The Court
later reaffirmed in Thornburgh the principle that prisoners’ “rights must be
exercised with due regard for the ‘inordinately difficult undertaking’ that is
modern prison administration.” 490 U.S. at 407 (quoting Turner, 482 U.S. at 85).

                                            23
imposed for security, medical, administrative, or logistical reasons.” Id. at 534.

                                         1

      “To establish a prima facie claim under § 504, a plaintiff must demonstrate

that ‘(1) plaintiff is handicapped under the Act; (2) [he] is “otherwise qualified”

to participate in the program; (3) the program receives federal financial

assistance; and (4) the program discriminates against plaintiff’” based upon a

disability. Barber, 562 F.3d at 1228 (quoting Hollonbeck v. U.S. Olympic Comm.,

513 F.3d 1191, 1194 (10th Cir. 2008)); accord Wagoner v. Lemmon, 778 F.3d

586, 592 (7th Cir. 2015); Gorman v. Bartch, 152 F.3d 907, 911 (8th Cir. 1998);

Duffy v. Riveland, 98 F.3d 447, 454 (9th Cir. 1996).

      “The Supreme Court has recognized that § 504 is intended to ensure that

‘an otherwise qualified handicapped individual [is] provided with meaningful

access to the benefit that the grantee offers . . . . [T]o assure meaningful access,

reasonable accommodations in the grantee’s program or benefit may have to be

made.’” Barber, 562 F.3d at 1229 (alterations in original) (emphasis added)

(quoting Alexander v. Choate, 469 U.S. 287, 301 (1985)); accord Mark H. v.

Lemahieu, 513 F.3d 922, 937 (9th Cir. 2008). “Section 504 seeks to assure

evenhanded treatment and the opportunity for handicapped individuals to

participate in and benefit from programs receiving federal assistance. The Act

does not, however, guarantee the handicapped equal results” from participation in

such programs and services. Alexander, 469 U.S. at 304 (citation omitted); cf.

                                         24
Nunes v. Mass. Dep’t of Corr., 766 F.3d 136, 146 (1st Cir. 2014) (holding, in the

context of a prisoner’s claim against a prison system, that § 504 “entitle[s] [a

disabled individual] to reasonable accommodations, not to optimal ones finely

tuned to his preferences”). The plaintiff bears the burden of establishing that the

defendant “discriminated against the handicapped” in the offered program or

service by failing to provide meaningful access to the program and service, “such

that the need for a remedial interactive process aimed at finding a reasonable

accommodation was triggered.” Barber, 562 F.3d at 1233 (Gorsuch, J.,

concurring).

      In construing the scope of liability under § 504 of the Rehabilitation Act,

we may not only reference cases decided under that statute, but also cases decided

under Title II of the ADA. “The ADA enlarges the scope of the Rehabilitation

Act to cover private employers, but the legislative history of the ADA indicates

that Congress intended judicial interpretation of the Rehabilitation Act to be

incorporated by reference when interpreting the ADA.” Nielsen v. Moroni Feed

Co., 162 F.3d 604, 608 n.7 (10th Cir. 1998); accord Mauerhan v. Wagner Corp.,

649 F.3d 1180, 1186 n.6 (10th Cir. 2011); see also 42 U.S.C. § 12201 (“Except as

otherwise provided in this chapter, nothing in this chapter shall be construed to

apply a lesser standard than the standards applied under title V of the

Rehabilitation Act of 1973 (29 U.S.C. 790 et seq.) . . . .”).



                                          25
      Mr. Havens seeks only damages on appeal based on his § 504 claim, 8 and

“[t]o recover compensatory damages under § 504, a plaintiff must establish that

the agency’s discrimination was intentional.” Barber, 562 F.3d at 1228; see

Powers v. MJB Acquisition Corp., 184 F.3d 1147, 1153 (10th Cir. 1999) (“We

agree with the course charted by our sister circuits and hold that entitlement to

compensatory damages under section 504 of the Rehabilitation Act requires proof

the defendant has intentionally discriminated against the plaintiff.”); accord Liese

v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 342 (11th Cir. 2012); Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009); Delano-Pyle v.

Victoria Cty., 302 F.3d 567, 574 (5th Cir. 2002); Duvall v. Cty. of Kitsap, 260

F.3d 1124, 1138 (9th Cir. 2001); see also Meagley v. City of Little Rock, 639 F.3d

384, 390 (8th Cir. 2011) (noting that “[e]very circuit court to address the issue

. . . has reaffirmed that intentional discrimination must be shown to recover

compensatory damages” under the Rehabilitation Act).

      Deliberate indifference is sufficient to satisfy the intentional-discrimination

requirement for compensatory damages under § 504: “[I]ntentional



      8
              Actually, in his appellate briefing, Mr. Havens argues that he is
entitled to compensatory damages under both Title II and § 504. See Aplt.’s
Opening Br. at 38. Here, we address only whether Mr. Havens has satisfied the
requisite showing as to his claim under § 504 because we have previously
determined in Part IV.B, supra, that Mr. Havens effectively waived his only
argument challenging CDOC’s assertion of Eleventh Amendment sovereign
immunity and, therefore, we cannot reach the merits of his Title II claim.

                                         26
discrimination can be inferred from a defendant’s deliberate indifference to the

strong likelihood that pursuit of its questioned policies will likely result in a

violation of federally protected rights.” Powers, 184 F.3d at 1153; accord

Barber, 562 F.3d at 1228–29; see also J.V. v. Albuquerque Pub. Schs., 813 F.3d

1289, 1298 & n.6 (10th Cir. 2016) (citing Barber and applying “the same standard

to ADA intentional discrimination cases because, ‘[t]o the extent feasible, we

look to decisions construing the Rehabilitation Act to assist us in interpreting

analogous provisions of the ADA’” (alteration in original) (quoting Cohon ex rel.

Bass v. N.M. Dep’t of Health, 646 F.3d 717, 725 (10th Cir. 2011))); S.H. ex rel.

Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013) (following

“in the footsteps of a majority of our sister courts and hold[ing] that a showing of

deliberate indifference may satisfy a claim for compensatory damages under

§ 504”); Liese, 701 F.3d at 348 (adopting a deliberate-indifference standard

based, in part, upon “the overwhelming body of circuit case law, and [a] review

of the pertinent [statutory] analogs”); Meagley, 639 F.3d at 389 (citing Barber

and adopting a deliberate-indifference standard).

      This deliberate-indifference standard is consistent with the purposes

animating the Rehabilitation Act. In this regard, “the Supreme Court has

instructed the Rehabilitation Act was adopted not only to curb ‘conduct fueled by

discriminatory animus,’ but also to right ‘the result of apathetic attitudes rather

than affirmative animus.’” Powers, 184 F.3d at 1152 (quoting Alexander, 469

                                           27
U.S. at 295 (“Discrimination against the handicapped was perceived by Congress

to be most often the product, not of invidious animus, but rather of

thoughtlessness and indifference—of benign neglect.”)). The deliberate-

indifference standard “does not require a showing of personal ill will or animosity

toward the disabled person.” Barber, 562 F.3d at 1228; Meagley, 639 F.3d at 389

(quoting Barber, 562 F.3d at 1228). The plaintiff must show, however, “(1) [that

the defendant had] ‘knowledge that a harm to a federally protected right [was]

substantially likely,’ and (2) ‘a failure to act upon that . . . likelihood.’” Barber,

562 F.3d at 1229 (omission in original) (quoting Duvall, 260 F.3d at 1139);

accord J.V., 813 F.3d at 1298; S.H., 729 F.3d at 265.

      As to the second prong, “failure to act [is] a result of conduct that is more

than negligent, and involves an element of deliberateness.” Barber, 562 F.3d at

1229 (alteration in original) (quoting Lovell v. Chandler, 303 F.3d 1039, 1056

(9th Cir. 2002)); accord J.V., 813 F.3d at 1298; see Duvall, 260 F.3d at 1139

(observing that “bureaucratic slippage” does not amount to deliberate

indifference, nor does “deliberate indifference . . . occur when a duty to act may

simply have been overlooked”); Ferguson v. City of Phoenix, 157 F.3d 668, 675

(9th Cir. 1998) (holding that “not uncommon bureaucratic inertia” in updating a

city’s 9-1-1 system to make it accessible to the hearing-disabled, coupled with

“some lack of knowledge and understanding” about regulatory requirements, did

not amount to deliberate indifference); cf. McCulley v. Univ. of Kan. Sch. of Med.,

                                           28
591 F. App’x 648, 651 (10th Cir. 2014) (unpublished) (holding that summary

judgment for the defendant was appropriate where a university “engaged in an

iterative process with [the plaintiff] and allowed her ample opportunity to request

accommodations and demonstrate their feasibility,” showing that it “was hardly

indifferent to [the plaintiff’s] need for accommodations”).

      Our Barber decision is particularly illustrative with regard to this second

prong’s application. In Barber, this court addressed claims by a mother and

daughter challenging a Colorado statute that required drivers under the age of

sixteen to practice only “under the supervision of [a licensed] parent, stepparent,

or guardian”; the plaintiffs claimed that the statute discriminated against them

under § 504 on account of the mother’s blindness, which prevented her from

holding a driver’s license. 562 F.3d at 1225 (quoting C OLO . R EV . S TAT .

§ 42–2–106(1)(b)). We held that the “evidence, even in the light most favorable

to [the plaintiffs], simply would not support a finding that the [Colorado

Department of Motor Vehicles (“DMV”)] failed to act in response” to the

plaintiffs’ complaint, where “the DMV took adequate steps to ameliorate the

situation by engaging in discussion about [a limited form of] guardianship [that

would allow the daughter to drive under the supervision of her grandfather] and

pursu[ed] legislative amendment.” Id. at 1229–30, 1233. “The mere fact that the

[defendant] did not accept [the mother’s] suggested [accommodation] d[id] not

establish a deliberate indifference to her situation or her rights.” Id. at 1232.

                                          29
                                         2

      The district court’s summary-judgment analysis seemed to primarily turn on

the question of whether CDOC discriminated against Mr. Havens at all (i.e., quite

apart from whether it did so intentionally) by placing him in the SMNU at DRDC

and implementing specific security and access policies limiting his access to some

of the programs and facilities available to able-bodied inmates at DRDC. The

court answered this question in the negative. In light of the services and

programs that seriously disabled inmates like Mr. Havens did have access

to—evidenced in part by the fact that Mr. Havens completed a number of

educational programs—the district court found that Mr. Havens had “meaningful

access.” Aplt.’s App. at 534.

      Notably, the parties’ arguments primarily focus not on the discrimination

vel non question but rather on whether any allegedly discriminatory conduct by

CDOC was the product of deliberate indifference (i.e., intentional) and, thus, a

predicate for compensatory damages under § 504. In light of the parties’ defining

of the ground of contention, we are content to focus our analysis on the issue of

discriminatory intent, as the record is adequate to support our review. See

Bennett v. Spear, 520 U.S. 154, 166 (1997) (“A respondent is entitled . . . to

defend the judgment on any ground supported by the record.”); Elkins v. Comfort,

392 F.3d 1159, 1162 (10th Cir. 2004) (“We have discretion to affirm on any

ground adequately supported by the record.”). In doing so, however, we

                                        30
acknowledge that the antecedent question of discrimination vel non—whether Mr.

Havens was denied meaningful access to the programs and activities of

DRDC—significantly helps to define the contours of our reasoning with respect to

the question of deliberate indifference (i.e., discriminatory intent).

      Mr. Havens claims on appeal that CDOC demonstrated deliberate

indifference in: (1) its decision to place and operate a SMNU in DRDC, a

generally temporary facility with less accessible infrastructure for disabled

persons and fewer programs for long-term prisoners; and (2) its establishment or

implementation of specific security and access policies of the SMNU that further

restricted Mr. Havens’s access to the facilities used by the general, able-bodied

population at DRDC. 9

      More specifically, as for the decision to locate and operate a SMNU at

DRDC, Mr. Havens argues that “[w]hen the CDOC made the policy decision to

establish [a SMNU] at DRDC . . . it should have been apparent to CDOC policy

makers that the pursuit of that policy decision would lead to deprivations of the


      9
              Mr. Havens unsuccessfully argued before the district court that the
decision to place him personally in the SMNU at DRDC, rather than another
facility with a greater range of programs and amenities, was discriminatory. See
Aplt.’s App. at 160–61. He does not pursue this argument on appeal; accordingly,
we deem it abandoned and waived. See Coleman v. B-G Maint. Mgmt. of Colo.,
Inc., 108 F.3d 1199, 1205 (10th Cir. 1997) (“Issues not raised in the opening brief
are deemed abandoned or waived.”). Reflecting his abandonment of this
argument, Mr. Havens has not attempted to rebut CDOC’s claim that “[Mr.]
Havens’[s] medical needs and care levels were the overriding factor in
determining [his] placement” in the SMNU. Aplee.’s Resp. Br. at 28.

                                          31
Plaintiff’s rights under the Rehab Act . . . .” Aplt.’s Opening Br. at 39–40. Mr.

Havens points out the absence of a law library and recreational library at DRDC,

along with “architectural, transportation[,] and communication barriers[;] . . .

minimal facilities[;] . . . [and] limited activities, benefits, jobs and other

opportunities.” Id. at 39. Mr. Havens argues that CDOC’s decision to place and

operate a SMNU at DRDC, despite knowledge of these limitations, amounted to

deliberate indifference to a substantial likelihood that Mr. Havens would be

denied his statutory right of non-discriminatory, meaningful access to state

benefits.

      As for the SMNU’s specific security and access policies, Mr. Havens

contends that he “suffered segregation and discrimination that was simply the

result [of] CDOC policies that were unreasonable,” including policies that limited

his computer access, required him to eat his meals in his cell, and “prohibit[ed

Mr. Havens] from interacting or associating with the able-bodied inmates at

DRDC.” Id. at 19. Mr. Havens argues that CDOC “must have known that its

policies to segregate the inmates in the SMNU from the other inmates at DRDC”

would violate his rights under the Rehabilitation Act. Id. at 40.

                                            3

      The fundamental weakness of both of Mr. Havens’s claims is that neither

(1) the choice to place and operate a SMNU at DRDC, or (2) the specific security

and access policies governing the SMNU demonstrates deliberate indifference on

                                           32
the part of CDOC, see Barber, 562 F.3d at 1229, because Mr. Havens has not

shown that CDOC had knowledge that either course of conduct would result in a

substantial likelihood of harm to his federally protected rights (i.e., § 504 rights).

      “Whether a prison official had the requisite knowledge of a substantial risk

is a question of fact subject to demonstration in the usual ways, including

inference from circumstantial evidence . . . .” McCullum v. Orlando Reg’l

Healthcare Sys., Inc, 768 F.3d 1135, 1147 (11th Cir. 2014) (articulating the

deliberate indifference standard with respect to the plaintiff’s ADA and

Rehabilitation Act claims) (quoting Farmer v. Brennan, 511 U.S. 825, 842

(1994)). “[A] factfinder may conclude that a prison official knew of a substantial

risk from the very fact that the risk was ‘obvious.’” Id. (quoting Farmer, 511

U.S. at 842); see also Robertson v. Las Animas Cty. Sheriff’s Dep’t, 500 F.3d

1185, 1197 (10th Cir. 2007) (“That is, the entity will know of the individual’s

need for an accommodation because it is ‘obvious.’”).

      There is no significant or meaningful direct evidence of such knowledge in

this case. Nor is there a reasonable probability that such knowledge on CDOC’s

part can be inferred from the circumstances. With the SMNU located and

operating at DRDC, disabled inmates, like Mr. Havens, actually did have

considerable access to programs and activities available to the general population

of able-bodied inmates. In light of the evidence before us, we cannot say that risk

of harm to Mr. Havens was “obvious.” McCullum, 768 F.3d at 1147.

                                          33
      In other words, we would be hard-pressed to circumstantially discern a

triable inference that CDOC had knowledge of a substantial likelihood of harm to

the federal rights of Mr. Havens, as well as other disabled inmates, in the

placement and operation of the SMNU and in the fashioning of its specific

security and access policies, when the actual operations of the SMNU evinced no

such harms or objective indications that such harms were substantially likely to

occur. That is, the SMNU’s actual operations at DRDC demonstrate that,

contrary to Mr. Havens’s contention, it would not have been obvious to the prison

officials in placing and operating the SMNU at DRDC or in fashioning SMNU’s

specific security and access policies that doing so would be substantially likely to

infringe the federal rights of disabled inmates like Mr. Havens. See Meagley, 639

F.3d at 389 (concluding that there was “no evidence that the zoo knew [its]

bridges . . . did not comply with ADA guidelines” where there had been no prior

incidents involving the bridges, and an internal evaluation failed to note any

compliance issue); cf. Farmer, 511 U.S. at 844 (noting under an Eighth

Amendment deliberate-indifference standard that “a trier of fact may infer

knowledge from the obvious” but that “does not mean that it must do so”).

      Far from establishing such knowledge, the circumstances here would

suggest that any concerns by CDOC regarding harms to the § 504 rights of

disabled inmates, like Mr. Havens, in the placing and operating of the SMNU at

the DRDC or in fashioning SMNU’s specific security and access policies at the

                                         34
DRDC would have been purely speculative and conjectural. Even assuming,

arguendo, one could colorably argue that CDOC was negligent in not discerning

such a substantial likelihood under these circumstances, that would not be good

enough. See S.H., 729 F.3d at 266 n.26 (“Deliberate indifference requires actual

knowledge; allegations that one would have or ‘should have known’ will not

satisfy the knowledge prong of deliberate indifference” (quoting Bistrian v. Levi,

696 F.3d 352, 367 (3d Cir. 2012))).

      We turn now to examine the circumstances of the actual operations of the

SMNU. Mr. Havens recognizes—and the record before the district court

reflected—multiple accommodations the CDOC implemented to ensure that Mr.

Havens and his fellow disabled inmates in the SMNU would retain meaningful

access to programs and services while incarcerated at DRDC.

      In particular, CDOC provided full-time aides and designed a prison job that

Mr. Havens was able to perform. Mr. Havens was given computer access, albeit

for limited periods of time when a computer was available, and had access to

online legal resources as well as recreational books and media by request. CDOC

provided a separate day room inside the SMNU. And Mr. Havens could access

other parts of the facility with the assistance of staff members, when staff were

available. The provision of these accommodations disinclines us to hold that

CDOC had “actual knowledge” of the risk of harm to Mr. Havens, id. (emphasis

omitted); it in fact suggests the opposite. See, e.g., McCullum, 768 F.3d at

                                        35
1148–49 (affirming summary judgment on deliberate indifference grounds

because the defendant hospital had “provided several accommodations,” and

because the plaintiff could not demonstrate that the hospital “knew it was

substantially likely that the accommodations that were provided were

ineffective”).

      In addition, the fact that Mr. Havens completed a number of educational

and training programs while incarcerated at DRDC also suggests that the district

court correctly found he was not denied meaningful access to such programs.

And, more to the point, his ability to complete a meaningful selection of such

programs is evidence that CDOC would not have been aware of a substantial

likelihood that Mr. Havens, as well as other disabled SMNU inmates, would

suffer violations of his federal rights by CDOC’s decision to place and operate the

SMNU in DRDC and its decision to fashion and implement the specific security

and access policies for the SMNU at issue. In other words, Mr. Havens’s

successful participation in DRDC’s educational and training programs forcefully

militates against any reasonable inference that the risk that his § 504 rights would

be (or were being) violated was “obvious.” Robertson, 500 F.3d at 1197.

      In sum, in light of these accommodating measures and evidence that

inmates of the SMNU at DRDC retained meaningful access to prison programs

and services, CDOC cannot be charged with “knowledge that a harm to a

federally protected right [was] substantially likely” to result from the decision to

                                         36
place and operate the SMNU at DRDC, let alone with “a failure to act upon that

. . . likelihood.” Barber, 562 F.3d at 1229 (alteration in original) (quoting

Duvall, 260 F.3d at 1139). Furthermore, a panel of this court has cogently held,

“it is not necessary for [a prison system] to duplicate programs [available in each

facility] in all other facilities.” Whitington v. Moschetti, 423 F. App’x 767, 771

(10th Cir. 2011) (unpublished). Mr. Havens has not shown that CDOC was aware

of a substantial likelihood that the above measures were insufficient to ensure

meaningful access to the programs and activities at DRDC. And, under the

reasoning of Whitington, the fact that those programs and activities were more

modest than those available at other penal facilities in the CDOC is not

determinative of whether Mr. Havens’s § 504 rights were violated. See also

Alexander, 469 U.S. at 304 (Section 504 “does not . . . guarantee the handicapped

equal results”); cf. Pierce v. Cty. of Orange, 526 F.3d 1190, 1221, 1222 & n.38

(9th Cir. 2008) (noting that “[t]he ADA does not require perfect parity among

programs offered by various facilities that are operated by the same umbrella

institution,” although “concerns associated with inequalities between different

facilities” required the county to implement some kind of accessibility plan to

remedy excessive inequalities between offerings, viewed “as a whole”).

      Further, based upon substantially the same undisputed facts, Mr. Havens

has not shown that CDOC actually had knowledge of a substantial likelihood that

the specific security and access policies of DRDC at issue here—which governed

                                          37
the movement and activities of SMNU inmates—would deprive them, and in

particular Mr. Havens, of meaningful access to programs and services. CDOC

addressed inmates’ limited mobility outside of the SMNU by, among other things,

providing online access to legal resources, books and media by request, and a day

room within the SMNU.

      And the district court persuasively reasoned that CDOC’s security and

access policies at DRDC did not deprive Mr. Havens, and other SMNU disabled

inmates, of meaningful participation in DRDC’s services and programs. 10 The

court noted that Mr. Havens could socialize freely within the SMNU and travel to

other parts of DRDC with the assistance of prison staff. The court further

emphasized from the undisputed facts that Mr. Havens had worked prison jobs;

had taken classes; had access to books and media; and “had some degree of law

library access, enough that he was able to pursue multiple lawsuits.” Aplt.’s App.


      10
              Even if meaningful participation were not provided, it would not be
conclusive as to the question of whether CDOC possessed the requisite knowledge
to establish deliberate indifference. See S.H., 729 F.3d at 266, 267 & n.26
(“[L]iability in this case is not dependent merely on whether the School District’s
psychologists erred in their determinations. The relevant inquiry is knowledge,
and evidence that the School District may have been wrong about S.H.’s
diagnosis is not evidence that the School District had knowledge that it was a
wrong diagnosis.”); McCullum, 768 F.3d at 1148 (“[T]here is no evidence
suggesting that the staff’s written notes were ineffective as auxiliary aids or,
assuming that they were, that the nurses and doctors at Parrish knew that fact.”
(emphases added)); see also Robertson, 500 F.3d at 1197 (“[T]he entity will know
of the individual’s need for an accommodation because it is ‘obvious.’”). The
district court’s reasoning, however, serves to significantly solidify the bases of
our conclusion that Mr. Havens cannot prevail on his § 504 claim.

                                        38
at 532–33.

      The district court’s sound reasoning is congruent with our view that

meaningful access and the question of whether accommodations are reasonable

must be assessed through the prism of the prison setting. 11 See Turner, 482 U.S.


      11
              To be clear, at issue here is not whether Turner’s analytical
framework relating to legitimate penological interests applies full force to claims
based on statutory rights, like those embodied in § 504, as well as to
constitutional rights. There appears to be some debate among our sister circuits
about this. Compare Onishea v. Hopper, 171 F.3d 1289, 1300 (11th Cir. 1999)
(en banc) (noting that “Turner does not, by its terms, apply to statutory rights”),
and Yeskey v. Pa. Dep’t of Corr., 118 F.3d 168, 174 (3d Cir. 1997) (noting that
the question of whether Turner applies to statutory rights is “controversial and
difficult”), aff’d, 524 U.S. 206 (1998), with Torcasio v. Murray, 57 F.3d 1340,
1355 (4th Cir. 1995) (“Given the leeway prison officials are accorded where their
actions threaten constitutional rights of inmates, it follows a fortiori that prison
officials enjoy similar flexibility with respect to inmates’ statutory rights . . . .”),
and Gates v. Rowland, 39 F.3d 1439, 1447 (9th Cir. 1994) (finding Turner
“equally applicable to the statutory rights created by the [ADA]” in the prison
context). And we apparently have not directly ruled on the subject. Rather, our
point here is a limited one: viz., Turner recognized that administrators face unique
circumstances and challenges in the prison setting and, just as that Court took
them into account in fashioning its analytical rubric, we believe that—at the very
least—it is appropriate and prudent to take these variables into account in
attempting to discern under § 504 whether a prisoner’s access to prison services
and programs was meaningful and whether the prison reasonably accommodated
the prisoner’s disability. And there is certainly support in the cases of our sister
circuits for at least this limited reference to the concerns underlying Turner’s
rubric. See Onishea, 171 F.3d at 1300 (“[E]ven if the district court’s importation
of Turner’s standards into the Rehabilitation Act was not precisely correct as a
matter of legal theory, determining whether penological concerns impose
requirements for program participation is not error.”); Torcasio, 57 F.3d at 1355;
Gates, 39 F.3d at 1447.
       These variables would include “security and cost,” see Onishea, 171 F.3d at
1300, and “maintaining . . . order[,] and operating an institution in a manageable
fashion,” Castle v. Eurofresh, Inc., 731 F.3d 901, 911 (9th Cir. 2013) (quoting
                                                                         (continued...)

                                          39
at 84–85; Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64, 78 (2d Cir. 2016)

(“[P]risons are unique environments where ‘deference to the expert views’ of

prison administrators is the norm.” (quoting Pierce, 526 F.3d at 1217)). Prison

officials have the obligation to consider security and other factors unique to the

prison environment in their decision-making, and courts have accorded them

considerable discretion to do so. See Onishea v. Hopper, 171 F.3d 1289, 1300

(11th Cir. 1999) (en banc); Torcasio v. Murray, 57 F.3d 1340, 1355 (4th Cir.


      11
         (...continued)
Pierce, 526 F.3d at 1217)). And these particular variables have played a
significant role in resolving the question of meaningful access or accommodations
in favor of prison administrators. See Wagoner, 778 F.3d at 592–93 (holding
prisoner was not “deni[ed] [] services within the meaning of [§ 504]” on account
of “longer waits and humiliation” caused by transportation in a van unable to
accommodate his wheelchair); Nunes, 766 F.3d at 146 (holding prisoner was not
denied “meaningful access” to medication by requirement that he wait in line to
receive it, and summary judgment for the defendant was appropriate, despite his
“back pain, chronic diarrhea, and other illnesses” that made waiting in line
difficult, where prison offered the use of a rolling walker and ability to sit or
leave the line to use the bathroom as accommodations); Lue v. Moore, 43 F.3d
1203, 1206 (8th Cir. 1994) (holding that “[the plaintiff’s] argument that the
defendants should have sent him off prison grounds for training fails because
[§ 504] does not require the defendants to give handicapped inmates preferential
treatment”); Journey v. Vitek, 685 F.2d 239, 241–42 (8th Cir. 1982) (affirming
judgment for the defendant after bench trial because the record supported the
court’s factual finding that the plaintiff had not been denied meaningful access to
“educational, rehabilitative, [and] recreational . . . programs” by assignment to a
prison infirmary on the second floor, where he depended upon help from
unreliable “inmate friends” to “transport him up and down the . . . stairs to inmate
recreational activities”); see also Hollis v. Howard, No. 16-5115, 2016 WL
9804159, at *2 (6th Cir. Dec. 21, 2016) (unpublished) (holding prisoner was not
denied meaningful access, and failed to state a claim under § 504, where he had
been able to attend programs and services with the assistance of other inmates,
despite prison’s failure to assign him an inmate aide).

                                         40
1995). As the Fourth Circuit held, in Torcasio:

             In view of [the] consensus that any rights prisoners
             enjoy—including the right of disabled inmates to some degree of
             accommodation—must be assessed in light of the requirements
             of prison administration, [the defendants] could certainly have
             reasonably concluded that their actions were consistent with “[the
             plaintiff’s] right to the modification of specific [prison] services
             and facilities.”
             ....
             This portfolio of accommodations of course did not satisfy all of
             [the plaintiff’s] requests, but certainly could have been viewed by
             a reasonable prison administrator as a satisfactory
             accommodation of whatever right [the plaintiff] had to
             modification of prison facilities [and policies] . . . .

57 F.3d at 1356 (fourth alteration in original). 12


      12
              To be sure, the late posting of sign-up sheets for vocational and
educational programs gives us some pause with regard to Mr. Havens’s claim of
deliberate indifference, as the accommodation requested by Mr. Havens—i.e.,
timely posting of such information in the SMNU—seemingly could have been
accomplished by CDOC with little burden. Cf. Onishea, 171 F.3d at 1301 (noting
that Turner deference to prison policies may be overcome where the plaintiff
shows “‘easy alternatives’ that come at a de minimis cost to valid penological
interests” (quoting Turner, 482 U.S. at 91)). However, as discussed above, Mr.
Havens was apparently able to complete a number of educational and training
programs, and he failed to identify any specific programs from which he had been
excluded by late posting of notices in the SMNU. Therefore, we cannot conclude
that a reasonable inference could be made that CDOC had knowledge that there
was a substantial likelihood that any “bureaucratic slippage,” Duvall, 260 F.3d at
1139, in the timely posting of program notices would infringe Mr. Havens’s
federally protected rights (as well as those of similarly situated SMNU inmates),
see McCullum, 768 F.3d at 1147 (noting that “the very fact that the risk was
‘obvious’” would permit a jury to “conclude that a prison official knew of a
substantial risk” (quoting Farmer, 511 U.S. at 842)); Meagley, 639 F.3d at 389
(concluding that there was “no evidence that the zoo knew [its] bridges . . . did
not comply with ADA guidelines” where there had been no prior incidents
involving the bridges, and an internal evaluation failed to note any compliance
                                                                        (continued...)

                                           41
      In light of the foregoing, Mr. Havens has not carried his burden of showing

that CDOC had “knowledge that a harm to a federally protected right [was]

substantially likely.” Barber, 562 F.3d at 1229 (quoting Duvall, 260 F.3d at

1139). Accordingly, Mr. Havens cannot establish the deliberate indifference (i.e.,

intentional discrimination) necessary to recover damages under § 504. And,

because that is the only remedy Mr. Havens seeks, his § 504 claim undisputedly

must fail.

                                          4

      Mr. Havens argues, without citing controlling authority, that “the issue of

intent is not appropriate for summary judgment.” Aplt.’s Opening Br. at 20. It is

true that courts are cautious about resolving questions of intent in summary-

judgment proceedings. See Randle v. City of Aurora, 69 F.3d 441, 453 (10th Cir.

1995) (“Judgments about intent are best left for trial . . . .”); Romero v. Union

Pac. R.R., 615 F.2d 1303, 1309 (10th Cir. 1980) (debatable issues of motive and

intent are “particularly inappropriate for summary judgment disposition”).

However, on many occasions, we have affirmed summary judgment for a

defendant based upon the absence of any genuine dispute of material fact

regarding discriminatory intent.


      12
         (...continued)
issue); cf. Farmer, 511 U.S. at 844 (noting under an Eighth Amendment
deliberate-indifference standard that “a trier of fact may infer knowledge from the
obvious” but that “does not mean that it must do so”).

                                         42
      Notably, we affirmed summary judgment for the defendants in Barber

against a § 504 damages claim upon a finding that the plaintiffs failed to raise a

triable issue of fact regarding discriminatory intent. 562 F.3d at 1229, 1233.

Furthermore, our caselaw in analogous contexts amply demonstrates that such

issues of intent may be resolved in summary judgment. See, e.g., Bennett v.

Windstream Commc’ns, Inc., 792 F.3d 1261, 1268 (10th Cir. 2015) (affirming

summary judgment for the defendant against Civil Rights Act Title VII and

ADEA claims); Pinkerton v. Colo. Dep’t of Transp., 563 F.3d 1052, 1066 (10th

Cir. 2009) (affirming summary judgment for the defendant against a Civil Rights

Act Title VII claim); Bryant v. Indep. Sch. Dist. No. I-38 of Garvin Cty., 334 F.3d

928, 930 (10th Cir. 2003) (affirming summary judgment, in part, for the defendant

against a Civil Rights Act Title VI claim); Morgan v. Hilti, Inc., 108 F.3d 1319,

1324 (10th Cir. 1997) (affirming summary judgment for the defendant against an

ADA Title I claim).

      Indeed, in two of these cases, the court acknowledged the need to treat

issues of discriminatory intent cautiously at the summary judgment stage, but

nevertheless held that the plaintiff had failed to offer a showing sufficient to raise

a genuine dispute of material fact for trial. See, e.g., Pinkerton, 563 F.3d at 1066

(“Certainly, ‘[i]t is not the purpose of a motion for summary judgment to force

the judge to conduct a “mini-trial” to determine the defendant’s true state of

mind.’ . . . However, Ms. Pinkerton did not present . . . evidence [upon which a

                                          43
jury could infer discriminatory motive], and therefore has not established a

genuine issue for trial on the retaliation claim.” (alteration in original) (citation

omitted) (quoting Randle, 69 F.3d at 453)); Morgan, 108 F.3d at 1324 (“Even

though all doubts concerning pretext must be resolved in plaintiff’s favor, a

plaintiff’s allegations alone will not defeat summary judgment.”). Accordingly,

we reject Mr. Havens’s assertion that the issue of intent is categorically

inappropriate for resolution on summary judgment. This assertion stands as no

obstacle to our conclusion that, as to his § 504 claim, Mr. Havens has failed to

make a sufficient showing to raise a genuine dispute of material fact regarding

discriminatory intent under the deliberate-indifference standard. Accordingly, for

the reasons explicated supra, that claim fails on the merits.

                                           V

         For the reasons discussed above, we AFFIRM the judgment of the district

court.




                                           44